Title: To James Madison from Samuel Lane, 29 August 1816
From: Lane, Samuel
To: Madison, James



Sir
Washington August 29, 1816

I consider it my duty to inform you of every material circumstance which may occur in relation to the public buildings, and where doubt or difficulty arise to wait for your explicit instructions.  But I am some times apprehensive that this idea of duty may lead me to become importunate and to ask for instruction on points relative to which I may not have it in my power to transmit such views as may be requisite for forming a decision.  Perhaps this difficulty might be in part obviated and the public work on some occasions expedited if I was directed to consult, in your absence, such of the heads of Departments as might be in washington.  From the very friendly disposition evinced towards me by those officers I have no doubt of their cheerfully affording their assistance.
Upon a subject which has for some time engaged my attention and which I view as an important one it has now become necessary to decide.  I allude to the Dome of the Senate chamber.  Mr. Latrobe insists upon a brick arch as formerly.  To this I am opposed for several reasons among which the most important is the following  Mr Blayden assures me that the former arch had forced out the exterior wall 3 1/ 2 Inches and that since the removal of the arch the wall has returned nearly to its original position.  This gentleman (in whose Judgement and candor I have great confidence) is decidedly of opinion the arch contemplated by Mr. Latrobe will throw down the wall.  I have omitted to bring forward this subject at an earlier period that the retrograde movement of the wall might be first clearly ascertained.  Much longer delay might now be injurious, as severally arrangements which will be materially affected by the decision of this question ought now to be made.  I have therefore to beg that I may be instructed herein and have the honor & ct

S. Lane

